929 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kim MYRICK, Plaintiff-Appellant,v.Bill BUCHANAN, Jailer;  Jimmy Hinckle, Judge Executive, KnoxFiscal Court, Defendants-Appellees.
No. 90-6000.
United States Court of Appeals, Sixth Circuit.
April 1, 1991.

1
E.D.Ky., 90-00086, Siler, Jr., C.J.


2
E.D.Ky.


3
AFFIRMED.


4
Before KENNEDY and RYAN, Circuit Judges, and FEIKENS, Senior District Judge.*

ORDER

5
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


6
Kim Myrick appeals the district court's judgment dismissing his 42 U.S.C. Sec. 1983 prisoner civil rights complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


7
Myrick claimed that the defendants violated his constitutional rights as the conditions of his confinement from March 23, 1990, until April 10, 1990, constitute cruel and unusual punishment.  Specifically, he claimed that he was subjected to overcrowding, insufficient clothing, sleeping on a mattress on the floor, no toiletries, insufficient heat and extreme cold, unsanitary toilets, noxious odors, insect infestation, no cleaning supplies, inoperative drinking water spouts, no mirrors or electrical outlets in cells, a live sparking wire, unprotected light bulbs, insufficient food since he was fed meat every other day, unappetizing food, non-nutritious food, no reading materials except the Bible, and irregular bathing due to insufficient heat.  The defendants are the Knox County Jailer and a Knox Fiscal Court judge.  He requested damages and injunctive relief.


8
Upon review of the magistrate's report and recommendation and Myrick's objections, the district court granted Myrick's motion to amend his complaint, and dismissed the suit as frivolous.


9
On appeal, Myrick argues that the district court improperly denied his motion to amend his complaint.


10
Myrick's sole argument and request for relief in his appellate brief is that he should be allowed to amend his complaint.  However, the district court specifically allowed him to amend his complaint after the magistrate recommended that the motion be denied.  The amendment merely alleged that defendants were acting in their personal capacities and did not affect the disposition of the case.  The district court correctly held that none of Myrick's unpleasant experiences amounts to cruel and unusual punishment.    Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir.1987) (per curiam).  Thus, his appeal is frivolous.


11
For these reasons, the district court's judgment entered July 5, 1990, is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation